Citation Nr: 1823953	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
 

REMAND

In December 2016, the Board remanded the Veteran's claim in order to obtain a medical opinion addressing whether the Veteran's hypertension related directly to his active duty service or secondarily to his service-connected posttraumatic stress disorder (PTSD).  

In February 2017, an examiner opined that it was less likely than not that the Veteran's in-service herbicide exposure caused his hypertension.  In August 2017, the same examiner opined that it was less likely than not that PTSD caused or aggravated the Veteran's hypertension.  As a rationale for both opinions, the examiner simply stated that PTSD was not listed among the risk factors for hypertension in the medical literature.  The Board finds that the rationale is not adequate.

Accordingly, an examiner other than the clinician who rendered the February 2017 and August 2017 opinions should address whether the Veteran's hypertension disability is directly related to his in-service herbicide exposure or secondarily related to or aggravated by his service-connected PTSD.  




Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's electronic claims file to an examiner other than the examiner who rendered the February 2017 and August 2017 opinion.  To the extent that the examiner determines that an additional examination of the Veteran is required in order to render the requested opinions, such an examination should be conducted.  

The examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension:

a) was caused by his in-service experiences, to include his presumed in-service exposure to herbicides.  The examiner's opinion should not simply state that hypertension is not presumptively associated with herbicide exposure, but it should instead consider the Veteran's specific medical history in this case.

b) was caused or aggravated by (that is, increased in severity beyond the natural progress of the disorder) his service-connected PTSD.  The examiner's opinion should not rely on a broad rationale generally stating that PTSD is not typically associated with other medical issues, but it should instead consider the Veteran's specific medical history in this case. 

2.  Then, readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran with an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



